Citation Nr: 1445254	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  04-38 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file

In August 2008, the Board denied the Veteran's claim of service connection for a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  In March 2009, the Court vacated the Board's August 2008 decision and remanded the matter for action in compliance with a Joint Motion for Remand.  In May 2009, the Board remanded the Veteran's claim for further evidentiary development.  In June 2010, the Veteran's claim was again denied by the Board.  The Court subsequently vacated and remanded the Veteran's claim in March 2011 following another Joint Motion for Remand.  The Board remanded the Veteran's claim for additional development in June 2011.  In a September 2012 decision, the Board again denied the Veteran's low back disability claim.  The Veteran appealed the denial to the Court and, in a March 2014 Memorandum Decision, the Court vacated and remanded the Veteran's claim to the Board.

In a July 2014 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran's attorney responded in September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the March 2014 Memorandum Decision, the Court indicated that the Board failed to provide an adequate statement of reasons or bases for its decision.  Specifically, the Court stated that "the Board cannot decline to address the credibility of the appellant's lay statements but then reject his private medical evidence because it was premised on those statements."  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may not reject a favorable medical opinion solely on the rationale it was predicated on a history as recounted by the Veteran, unless the Board determines this recounted history is not credible).  The Court explained that the Board "erred by failing to discuss whether, in light of the appellant's statement that he was diagnosed with a ruptured disc in service, the [December] 2011 [VA medical opinion] - which did not consider that statement - was based on an accurate factual premise."  To this end, the Court noted that the Veteran is competent to report that he was diagnosed with a rupture disc while in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

To this end, the Board recognizes that, although the December 2011 VA medical opinion addressed the Veteran's report of low back pain since 1948, the examiner did not specifically address the Veteran's competent assertion that he was diagnosed with a rupture disc while in service.  See, e.g., the Veteran's claim dated June 2003; see also the Board hearing transcript dated June 2008.

Thus, in light of the Court's findings, the claim on appeal must be remanded in order for a VA medical opinion to be obtained which explicitly considers the question of medical nexus in light of the Veteran's contentions that he was diagnosed with a ruptured disc while on active duty service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R.  3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, a remand for additional development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the VA claims file to the VA physician who provided the December 2011 medical opinion or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum to the opinion.  (The Veteran does not need to be examined unless deemed necessary by the examiner.)  The examiner is requested to review the claims file in its entirety including the private medical opinions from Dr. R.S.F., the private treatment records, the lay statements provided in support of the Veteran's claim, and the statements of the Veteran.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disability had its onset during the Veteran's active duty or is otherwise related to such service.  In rendering this opinion, the examiner should specifically address the Veteran's contentions that he was diagnosed with a ruptured disc during his military service, as well as, his reports of continuing low back pain dating from his in-service injury.

The absence of evidence of treatment for a low back disability during the Veteran's military service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Thorough rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  Thereafter, readjudicate the issue of service connection for a low back disability.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

